                           Case 20-10691       Doc 116    Filed 09/29/20    Page 1 of 1

                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF MARYLAND
                                          at Greenbelt
                                   In re:   Case No.: 20−10691 − TJC   Chapter: 11

Zachair, Ltd.
Debtor

                                                     NOTICE

PLEASE TAKE NOTICE that a PreTrial Conference hearing will be held

on 10/5/20 at 03:00 PM
by videoconference or teleconference
(for hearing access information see www.mdb.uscourts.gov/hearings or call 410−962−2688)

to consider and act upon the following:

113 − Motion for Entry of Scheduling Order and Request for Hearing Filed by SANDY SPRING BANK. (Henry,
Bruce)




NOTICE TO MOVING PARTY

A service list or certificate of service regarding parties noticed by the court may be obtained through CM/ECF
or PACER. If you believe that a party entitled to notice is not listed, please provide notice to that party
forthwith and file an appropriate certification with the Clerk's office.



Dated: 9/29/20
                                                          Mark A. Neal, Clerk of Court
                                                          by Deputy Clerk, Daniel Walston
                                                          301−344−3496



Form ntchrgmdb (rev. 06/08/2020)
